Citation Nr: 0423237	
Decision Date: 08/24/04    Archive Date: 09/01/04

DOCKET NO.  03-08 696A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel

INTRODUCTION

The veteran had active military service from October 1968 
until retirement in October 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Reno, Nevada.

The veteran testified before the undersigned at a March 2004 
hearing in Las Vegas, Nevada.  A transcript of that hearing 
is of record.


REMAND

The veteran contends that his current hypertension and low 
back disability originated while he was serving on active 
duty.  Service medical records show that he was found to have 
elevated blood pressure but do not show that he was found to 
have chronic hypertension.  Similarly, they document that he 
was treated for low back complaints but was not found to have 
a chronic low back disorder.  The post-service treatment 
records indicate that the veteran currently has chronic 
hypertension and a chronic low back disability, but they do 
not address whether these disabilities are etiologically 
related to the veteran's military service.  In addition, the 
veteran has not been afforded a VA examination to determine 
the etiology of these disabilities.  

In light of these circumstances, the case is REMANDED to the 
RO (via the Appeals Management Center in Washington, D.C.) 
for the following actions:

1.  The RO should request the veteran to 
submit any pertinent evidence in his 
possession.  He should also be requested 
to obtain and submit any other medical 
records, not already associated with the 
claims folder, pertaining to post-service 
treatment of the disabilities at issue, 
or to provide the information and 
authorization necessary for the RO to 
obtain such records on his behalf. 

2.  The RO should attempt to obtain any 
pertinent evidence identified but not 
provided by the appellant, to include any 
pertinent VA outpatient records for the 
period since December 2003.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by the appellant, the 
RO should so inform the appellant and his 
representative, and request them to 
provide the outstanding evidence.

3.  Then, the RO should afford the 
veteran an examination by a physician 
with appropriate expertise to determine 
the etiology of his hypertension.  Any 
indicated studies should be performed.  
The claims folder must be made available 
to and reviewed by the examiner.  Based 
upon the examination results and the 
claims folder review, the examiner should 
provide an opinion as to whether it is 
likely, unlikely, or at least as likely 
as not that the veteran's hypertension 
originated during his active military 
service or is otherwise etiologically 
related to service.  The supporting 
rationale for the opinion must also be 
provided.   

4.  The veteran should also be afforded 
an examination by a physician with 
appropriate expertise to determine the 
etiology of his low back disability.  Any 
indicated studies should be performed.  
The claims folder must be made available 
to and reviewed by the examiner.  Based 
upon the examination results and the 
claims folder review, the examiner should 
provide an opinion with respect to each 
currently present low back disorder as to 
whether it is likely, unlikely, or at 
least as likely as not that the disorder 
originated during the veteran's active 
military service or is otherwise 
etiologically related to service.  The 
supporting rationale for all opinions 
expressed must also be provided.   

5.  Then, the RO should undertake any 
other development it determines to be 
indicated.

6.  The RO should then readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence.  If the 
benefits sought on appeal are not granted 
to the appellant's satisfaction, the RO 
should issue a supplemental statement of 
the case to the appellant and his 
representative and afford them the 
requisite opportunity for response before 
the claims folder is returned to the 
Board for further appellate 
consideration.   

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski , 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

							(CONTINUED ON NEXT PAGE)



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



